Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Applicant’s election of Group I, claims 1-11, as it relates to SEQ ID NO: 1 without traverse in the reply filed on 05/03/2022 is acknowledged; in said response dated 05/03/2022, applicants’ have amended claims 1 and 3, cancelled claims 12-21 and have added a new claim 24. Thus, amended claims 1-11 and 24 are pending in this application, claims 1-4, 7-11 and 24, as it relates to SEQ ID NO: 1 is now under consideration for examination; and claims 5-6 reciting non-elected SEQ ID NOs: 3 & 5  are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. 
Priority
Applicants’ claim for the benefit of priority under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. This application is a CON of PCT/US2019/042300 filed on 07/17/2019, which claims the benefit of priority under 35 U.S.C. 119(e) to the US Provisional applications: 62/758,019 filed on 11/09/2018 and 62/699,374 filed on  07/17/2018. 
Information disclosure statement
The information disclosure statement (IDS) submitted on 05/19/2021 and 05/03/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS statements are considered and initialed by the examiner.
Claim Objections
Claim 3 is objected to, as said claims recite non-elected subject-matter/SEQ ID NOs.
Claim Rejections: 35 USC § 112(a) 
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
I. Claims 1-4, 7-11 and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
As stated in MPEP 2111.01, during examination, the claims must be interpreted as broadly as their terms reasonably allow. Claims 1-4, 7-11 and 24 are directed to a method of producing any C4-C20 gamma lactone (genus of structures), the method comprising any CYP450 protein having carboxylic acid 4-hydrolase activity and  encompassing mutants, variants and homologs of undefined and unlimited structures and expressed in a genus of transformed host cells in the claimed method (as in claims 1-2, 7-11 and 24); said CYP450 protein having carboxylic acid 4-hydrolase activity having 80%-85% sequence identity to SEQ ID NO: 1 (as in claims 3-4). 
In University of California v. Eli Lilly & Co., 43 USPQ2d 1938, the Court of Appeals for the Federal Circuit has held that “A written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula, [or] chemical  name,’ of the claimed subject matter sufficient to distinguish it from other  materials”.   As indicated in MPEP § 2163, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show that Applicant was in possession of the claimed genus.  In addition, MPEP § 2163 states that a representative number of species means that the species which are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. 

 There is either (a) no structural limitation, or (b) a significant amount of structural variability with respect to the members of the genus of proteins required by the claims in the claimed method. While the specification in the instant application discloses an E.coli  strain transformed with polynucleotides expressing CYP450 proteins having carboxylic acid 4-hydrolase activity i.e., characterization of three wild-type polypeptides of SEQ ID NO: 1 or SEQ ID NO: 3 or SEQ ID NO: 5 in the claimed method of gamma lactone production, and the specification provides no clue as to the structural elements required in any CYP450 proteins having carboxylic acid 4-hydrolase activity as recited, nor does it teach which structural elements of the proteins disclosed, including any functional variants of the polypeptides of SEQ ID NO: 1, SEQ ID NO: 3 and SEQ ID NO: 5 having essentially any structure i.e., 80-85% sequence identity. No disclosure of a structure/function correlation has been provided which would allow one of skill in the art to recognize which variants of the polypeptides of functional variants of the polypeptides of SEQ ID NO: 1, SEQ ID NO: 3 and SEQ ID NO: 5 having essentially any structure and the desired CYP450 proteins having carboxylic acid 4-hydrolase activity activities.  
The claims encompass a large genus of proteins in the claimed method which are structurally unrelated or substantially unrelated i.e., a method of producing any C4-C20 gamma lactone (genus of structures), the method comprising any CYP450 protein having carboxylic acid 4-hydrolase activity and  encompassing mutants, variants and homologs of undefined and unlimited structures and expressed in a genus of transformed host cells in the claimed method (as in claims 1-2, 7-11 and 24); said CYP450 protein having carboxylic acid 4-hydrolase activity having 80%-85% sequence identity to SEQ ID NO: 1 (as in claims 3-4). A sufficient written description of a genus of polypeptides may be achieved by a recitation of a representative number of polypeptides defined by their amino acid sequence or a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus. However, in the instant case, there is either no recited structural feature which is representative of all the members of the genus of CYP450 protein having carboxylic acid 4-hydrolase variants recited in the claims, or the recited structural feature, i.e., any functional variants of the polypeptides of SEQ ID NO: 1, SEQ ID NO: 3 and SEQ ID NO: 5 having essentially any structure, is not representative of all the members of the genus of proteins recited since there is no information as to which are the structural elements within the polypeptides of SEQ ID NO: 1, SEQ ID NO: 3 and SEQ ID NO: 5 that are essential for the recited activity or a correlation between structure and function which would provide those unknown structural features. Furthermore, while one could argue that the few species disclosed SEQ ID NO: 1, SEQ ID NO: 3 and SEQ ID NO: 5 are representative of the structure of all the members of the genus, it is noted that the art teaches several examples of how even highly structurally homologous polypeptides can have different enzymatic activities. For example, Witkowski et al., (Biochemistry 38:11643-11650, 1999) teach that one conservative amino acid substitution transforms a  β-ketoacyl synthase into a malonyl decarboxylase and completely eliminates  β-ketoacyl synthase activity. Tang et al., (Phil Trans R Soc B 368:20120318, 1-10, 2013) teach that two Dehalobacter reductive dehalogenases, CfrA and DcrA, having 95.2% sequence identity to teach other have exclusively different substrate (Abstract; page 7, left column, Discussion, CfrA and DcrA). Seffernick et al., (J. Bacteriol. 183(8):2405-2410, 2001) teach that two naturally occurring Pseudomonas enzymes having 98% amino acid sequence identity catalyze two different reactions: deamination and dehalogenation, therefore having different function. Therefore, since minor structural differences may result in changes affecting function, and no additional information correlating structure with the desired functional characteristics has been provided, one cannot reasonably conclude that the few species disclosed are representative of the structure of all the variants  required by the claims. 
Due to the fact that the specification only discloses a limited number of species of the genus of variants claimed, and the lack of description of any additional species by any relevant, identifying characteristics or properties, one of skill in the art would not recognize from the disclosure that Applicant was in possession of the claimed invention.   
Enablement
II. Claims 1-4, 7-11 and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an E.coli  strain transformed with polynucleotides expressing CYP450 proteins having carboxylic acid 4-hydrolase activity i.e., characterization of three wild-type polypeptides of SEQ ID NO: 1 or SEQ ID NO: 3 or SEQ ID NO: 5 in the claimed method of gamma lactone production, does not reasonably provide enablement for a method of producing any C4-C20 gamma lactone (genus of structures), the method comprising any CYP450 protein having carboxylic acid 4-hydrolase activity and  encompassing mutants, variants and homologs of undefined and unlimited structures and expressed in a genus of transformed host cells in the claimed method (as in claims 1-2, 7-11 and 24); said CYP450 protein having carboxylic acid 4-hydrolase activity having 80%-85% sequence identity to SEQ ID NO: 1 (as in claims 3-4).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands  (858 F.2d 731, 737, 8 USPQ2nd 1400 (Fed. Cir. 1988)) as follows: 1) quantity of experimentation necessary, 2) the amount of direction or guidance presented, 3) the presence and absence of working examples, 4) the nature of the invention, 5) the state of prior art, 6) the relative skill of those in the art, 7) the predictability or unpredictability of the art, and 8) the breadth of the claims.  The factors which have lead the Examiner to conclude that the specification fails to teach how to make and/or use the claimed invention without undue experimentation, are addressed in detail below.
The breadth of the claims. Claims 1-4, 7-11 and 24 are so broad as to encompass: a method of producing any C4-C20 gamma lactone (genus of structures), the method comprising any CYP450 protein having carboxylic acid 4-hydrolase activity and  encompassing mutants, variants and homologs of undefined and unlimited structures and expressed in a genus of transformed host cells in the claimed method (as in claims 1-2, 7-11 and 24); said CYP450 protein having carboxylic acid 4-hydrolase activity having 80%-85% sequence identity to SEQ ID NO: 1 (as in claims 3-4). The enablement provided is not commensurate in scope with the claims due to the extremely large number of proteins of unknown structure and function encompassed by the claims in the claimed method, the lack of information regarding the structural elements within the polypeptide(s)  of  SEQ ID NO: 1, SEQ ID NO: 3 and SEQ ID NO: 5 which are required and those which can be modified to obtain the extremely large number of variants having the desired activity as required by the claims. In the instant case, the specification enables an E.coli strain transformed with polynucleotides expressing CYP450 proteins having carboxylic acid 4-hydrolase activity i.e., characterization of three wild-type polypeptides of SEQ ID NO: 1 or SEQ ID NO: 3 or SEQ ID NO: 5 in the claimed method of gamma lactone production.
The amount of direction or guidance presented and the existence of working examples. The specification discloses the amino acid sequences of a limited number of polypeptides of SEQ ID NO: 1, SEQ ID NO: 3 and SEQ ID NO: 5 and having the desired activity. However, the specification fails to provide any clue as to the structural elements required in any protein that has desired activity, including those structural features within SEQ ID NO: 1, SEQ ID NO: 3 and SEQ ID NO: 5 that can be modified and those that should be present for a variant to display the desired activity. No correlation between structure and function has been presented.  	
The state of prior art, the relative skill of those in the art, and the predictability or unpredictability of the art.  The amino acid sequence of a polypeptide determines its structural and functional properties. While the art discloses a limited number of CYP450 proteins having carboxylic acid 4-hydrolase in a defined cellular context for the production of gamma lactone utilizing specific substrates, neither the specification nor the art provide a correlation between structure and function such that one of skill in the art can envision the structure of any CYP450 protein having carboxylic acid 4-hydrolase of any origin having the desired functional characteristics in any cellular context in the claimed method. In addition, the art does not provide any teaching or guidance as to which changes can be made to the proteins of SEQ ID NO: 1, SEQ ID NO: 3 and SEQ ID NO: 5 such that the resulting variant would display the desired functional characteristics, or the general tolerance of CYP450 proteins having carboxylic acid 4-hydrolase to structural modifications and the extent of such tolerance. The art clearly teaches that (a) determining function based solely on structural homology, and (b) modification of a protein’s amino acid sequence to obtain the desired activity without any guidance/knowledge as to which amino acids in a protein are tolerant of modification and which ones are conserved are highly unpredictable. The prior art teaches that (a) protein engineers are frequently surprised by the range of effects caused by single mutations that they hoped would change only one specific and simple property in enzymes, (b) the often surprising results obtained by experiments where single mutations are made reveal how little is known about the rules of protein stability, and (c) the difficulties in designing de novo stable proteins with specific functions. For example, Sadowski et al., (Current Opinion in Structural Biology 19:357-362, 2009) teach that much of the problem in assigning function from structure comes from functional convergence, where although a stable structure is required to perform many functions, it is not always necessary to adopt a particular structure to carry out a particular function (page 357, right column, first full paragraph). Sadowski et al., further explain that the unexpected and significant difficulties of predicting function from structure show that the potential of structural models for providing novel functional annotations has not yet fully realized. Sadowski et al., also states that while a few successes have been achieved which required manual intervention, the ability to vary the requirements for specificity in prediction means that it is difficult to determine how useful the end result may be for the user (page 361, left column, first full paragraph). The teachings of Sadowski et al., are further supported by the teachings of Witkowski et al., Tang et al. and Seffernick et al., already discussed above, where it is shown that even small amino acid changes result in enzymatic activity changes.
The quantity of experimentation required to practice the claimed invention based on the teachings of the specification.   While methods of generating or isolating variants of a polypeptide and enzymatic assays were known in the art at the time of the invention, it was not routine in the art to screen by a trial and error process for an essentially infinite number of proteins to find a protein with the desired CYP450 having carboxylic acid 4-hydrolase activity. Furthermore, it was not routine in the art at the time of the invention to further characterize an infinite number of proteins to determine how they can be used. In the absence of (i) a rational and predictable scheme for selecting those proteins most likely to have the desired functional features, and/or (ii) a correlation between structure and activity, one of skill in the art would have to test an essentially infinite number of proteins to determine which ones have the desired functional characteristics.
Therefore, taking into consideration the extremely broad scope of the claims, the lack of guidance, the amount of information provided, the lack of knowledge about a correlation between structure and the desired function, and the high degree of unpredictability of the prior art in regard to structural changes and their effect on function, one of ordinary skill in the art would have to go through the burden of undue experimentation in order to practice the claimed invention. Thus, Applicant has not provided sufficient guidance to enable one of ordinary skill in the art to make and use the invention in a manner reasonably correlated with the scope of the claims in the claimed method.
III. Claim 2 recites “a transformed host cell…” as interpreted is directed to the use of multicellular organisms including transgenic animals and plants and is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112, first paragraph, as failing to comply with the enablement requirement when given the broadest reasonable interpretation, because, while claim 2 is enabling for an isolated prokaryotic or eukaryotic host cell transformed with the recombinant expression vector encoding polypeptide(s) of interest, does not reasonably provide enablement for any transgenic multi-cellular organisms or host cells within a multi-cellular organism that have been transformed with the synthetic nucleic acid/expression vector or any transgenic plant that have been transformed with the synthetic nucleic acid/expression vector and expressing the polypeptide of interest. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with the claims.
Claim 2 is so broad as to encompass transgenic multi-cellular organisms and host cells transformed with specific nucleic acids, including cells in vitro culture as well as within any multi-cellular organism and transgenic plants. The enablement provided is not commensurate in scope with the claim due to the extremely large number of transgenic multicellular organisms encompassed by the claims which the specification fails to teach how to generate. While methods for transforming cells in vitro are well known in the art, methods for successfully transforming cells within complex multi-cellular organisms are not routine and are highly unpredictable. Furthermore, methods for producing a successfully transformed cell within the multi-cellular organism are unlikely to be applicable to transformation of other types of multi-cellular organism, as multi-cellular organisms vary widely. However, in this case the disclosure is limited to only isolated cells in vitro. Thus, applicant has not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims broadly including the use of host cells within a multi-cellular organism for the production of said polypeptides in the claimed method. The scope of claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA)). Without sufficient guidance, expression of genes in a particular host cell and having the desired biological characteristics is unpredictable, the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue. See In re Wands 858 F. 2d 731, 8 USPQ 2nd 1400 (Fed. Cir., 1988). It is suggested that the applicant limit the claim to “An isolated transformed host cell …”. 
Although the claims are examined in the light of the specification, specification cannot be read into the claims, i.e., the limitations of the specification cannot be read into the claims (see MPEP 2111 R-5). 
415 F.3d at 1316, 75 USPQ2d at 1329. See also In re Hyatt, 211 F.3d 1367, 1372,54 USPQ2d 1664, 1667 (Fed. Cir. 2000). Applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969) (Claim 9 was directed to a process of analyzing data generated by mass spectrographic analysis of a gas. The process comprised selecting the data to be analyzed by subjecting the data to a mathematical manipulation. The examiner made rejections under 35 U.S.C. 101 and 102. In the 35 U.S.C. 102 rejection, the examiner explained that the claim was anticipated by a mental process augmented by pencil and paper markings. The court agreed that the claim was not limited to using a machine to carry out the process since the claim did not explicitly set forth the machine. The court explained that “reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim.” The court found that applicant was advocating the latter, i.e., the impermissible importation of subject matter from the specification into the claim.). See also In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997) (The court held that the PTO is not required, in the course of prosecution, to interpret claims in applications in the same manner as a court would interpret claims in an infringement suit. Rather, the “PTO applies to verbiage of the proposed claims the broadest reasonable meaning of the words in their ordinary usage as they would be understood by one of ordinary skill in the art, taking into account whatever enlightenment by way of definitions or otherwise that may be afforded by the written description contained in applicant’s specification.”). The broadest reasonable interpretation of the claims must also be consistent with the interpretation that those skilled in the art would reach.

Claim Rejections: 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-4, 7-11 and 24 are rejected under 35 U.S.C. 103(a) as obvious over Wache et al., (Journal of Molecular Catalysis B: Enzymatic 19–20, 2002: 347–351) and further in view of Sanchez-Sevilla et al., (BMC Genomics, 2014, Vol.15:218, pages 1-15), Takeda et al., (UniProtKb/TrEMBL, Acc# A0A0C9M7Q9, 04/29/2015, disclosing a CYP450 protein having 100% sequence identity to SEQ ID NO: 1 of the instant application), An et al., (Appl Microbiol Biotechnol., 2013, Vol. 97: 8265–8272) and Zucca et al., (US 7,863,023 B2).  
Claims 1-4, 7-11 and 24 of the instant application as interpreted are directed to a method of producing any C4-C20 gamma lactone (genus of structures), the method comprising any CYP450 protein having carboxylic acid 4-hydrolase activity and  encompassing mutants, variants and homologs of undefined and unlimited structures and expressed in a genus of transformed host cells in the claimed method (as in claims 1-2, 7-11 and 24); said CYP450 protein having carboxylic acid 4-hydrolase activity having 80%-85% sequence identity to SEQ ID NO: 1 (as in claims 3-4).
Regarding claims 1-2, 7-9 and 24, Wache et al., (Journal of Molecular Catalysis B: Enzymatic 19–20, 2002: 347–351) teaches a genetically modified yeast cell producing gamma-lactones, said genetically modified yeast cultured in a culture medium comprising ricinoleic acid (carboxylic acid substrate) and producing increased levels of gamma-decalactone (Abstract; Fig. 1-3, pages 349-350; and entire document) and clearly suggest said genetically modified yeast cell having the metabolic machinery and favor the cytochrome P450 pathway in the purpose of producing dicarboxylic acids (col. 2, paragraph 2, page 350); including acidification at pH 2 to favor lactonization (col. 1, paragraph 2, page 349).  
 Wache et al., do not explicitly suggest CYP450 having carboxylic acid 4-hydrolase activity and having the structure of SEQ ID NO: 1 (as in claims 3-4) and said gamma-lactone is gamma-tetradecalactone or gamma-undecenolactone (as in claims 10-11). 
However isolation of CYP450 having carboxylic acid 4-hydrolase activity and having the structure of SEQ ID NO: 1 and production of gamma-lactone such as gamma-tetradecalactone or gamma-undecenolactone is well known in the art, especially the structural and functional elements and various parameters/substrates and culture conditions yielding gamma-tetradecalactone or gamma-undecenolactone have been defined and identified; for details see the cited references below. 
Regarding claims 1-2, Sanchez-Sevilla et al., (BMC Genomics, 2014, Vol.15:218, pages 1-15) provide evidence that gamma-decalactone production involves the catalytic activity of a cytochrome P450 hydroxylase and comprise gamma-(4)-lactone and originate from 4- or 5- hydroxy carboxylic acids and cytochrome P450 hydroxylase is upregulated in plant cells producing gamma-(4)-lactone and thus provide teaching, suggestion and motivation to a skilled artisan for the overexpression of  cytochrome P450 hydroxylase and increase the production of gamma-lactones in a genetically modified host cell producing gamma-lactones (see Abstract;  Background, page 1; Table 2, page 7; Fig. 4, page 10; Fig. 5, page 11; Fig. 6, page 12; and entire document).
Regarding claims 3-4, Takeda et al., (UniProtKb/TrEMBL, Acc# A0A0C9M7Q9, 04/29/2015) advantageously disclose a CYP450 protein having 100% sequence identity to SEQ ID NO: 1 of the instant application and annotated as bifunctional CYP450 oxido-reductase.
Regarding claims 10-11, analogous art An et al., (Appl Microbiol Biotechnol., 2013, Vol. 97: 8265–8272) teach yeast have the metabolic machinery to convert a given substrate/myristic acid…oleic acid…ricinoleic acid to the desired 4-hydroxy fatty acids and further converted to gamma-lactones, said gamma-lactones is gamma-undecenolactone including reaction conditions. Applicants’ are directed to the following sections in An et al., (Appl Microbiol Biotechnol., 2013, Vol. 97: 8265–8272): Abstract; Introduction, pages 8265-8266; Selection of inducer/substrate, col. 2, page 8266; Fig. 1, page 8267; Table 1, page 8269; Table 2, page 8271; and entire document.
Regarding claims 10-11, analogous art Zucca et al., (US 7,863,023 B2), as a proof of principle provides teaching, motivation and suggestion to one of skilled in the art regarding substrate selection for the production of gamma-undecenolactone and gamma-tetradecalactone. Applicants’ are directed to the following sections Zucca et al., (US 7,863,023 B2): Abstract; col. 2, lines 1-61; col. 4, lines 41-67; selection of substrates Examples 5-7; and entire document; said reference also teaches extraction of gamma-lactone is carried out by solvent extraction after acidification of the medium (col. 5, lines 60-62; Example 9). 
As such, disclosure of the importance of gamma-decalactone production involves the catalytic activity of a cytochrome P450 hydroxylase and comprise gamma-(4)-lactone and originate from 4- or 5- hydroxy carboxylic acids and cytochrome P450 hydroxylase is upregulated in plant cells producing gamma-(4)-lactone (Sanchez-Sevilla et al.,) including substrate selection for the production of desired gamma-lactone (An et al., and Zucca et al.,), a skilled artisan would be motivated to modify the teachings of Wache et al., that teaches a genetically modified yeast cell producing gamma-lactones, a skilled artisan would utilize and overexpress the CYP450 protein having 100% sequence identity to SEQ ID NO: 1 of the instant application and annotated as bifunctional CYP450 oxido-reductase, structural information provided by the teaching of Takeda et al., in the claimed method of interest.
Given this extensive teaching in prior art/structural and functional elements of the instant invention (Wache et al., Sanchez-Sevilla et al., Takeda et al., An et al., and Zucca et al., supra) i.e., a method of producing any C4-C20 gamma lactone (genus of structures), the method comprising any CYP450 protein having carboxylic acid 4-hydrolase activity and  encompassing mutants, variants and homologs of undefined and unlimited structures and expressed in a genus of transformed host cells in the claimed method; said CYP450 protein having carboxylic acid 4-hydrolase activity having 80%-85% sequence identity to SEQ ID NO: 1, as taught and claimed by the instant invention and in claims 1-4, 7-11 and 24 is not of innovation but of ordinary skill in the art and the expectation of success is extremely high i.e., “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. at, 82 USPQ2d at 1397”. 
 Therefore, claims 1-4, 7-11 and 24 are rejected under 35 U.S.C. 103(a) as obvious over Wache et al., (Journal of Molecular Catalysis B: Enzymatic 19–20, 2002: 347–351) and further in view of Sanchez-Sevilla et al., (BMC Genomics, 2014, Vol.15:218, pages 1-15), Takeda et al., (UniProtKb/TrEMBL, Acc# A0A0C9M7Q9, 04/29/2015, disclosing a CYP450 protein having 100% sequence identity to SEQ ID NO: 1 of the instant application), An et al., (Appl Microbiol Biotechnol., 2013, Vol. 97: 8265–8272) and Zucca et al., (US 7,863,023 B2).  
Allowable Subject Matter/Conclusion
None of the claims are allowable.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHIRAMA RAGHU whose telephone number is (571)272-4533. The examiner can normally be reached on M-F 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/GANAPATHIRAMA RAGHU/           Primary Examiner, Art Unit 1652